DETAILED ACTION
Applicants’ arguments, filed 10 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The examiner has reopened prosecution and has made this office action NON-FINAL. This is because this office action sets forth rejections and objections that should have been written previously in prosecution, but mistakenly were not written previously in prosecution.

Claim Objections
Claims 89, 95, and 100 are objected to because of the following informalities:
Claims 85, 95, and 100 recite “wherein the PEGylated polymerizable lipid is about 0.1-1, 1-5, 5-10, or 10-15 mol%.” This does not appear to be proper English grammar. This is because the above-mentioned statement does not specify that the concentration of the PEGylated polymerizable lipid is about 0.1-1, 1-5, 5-10, or 10-15 mol%. Applicant should amend these claims to be in accordance with prior US grammar.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89, 95, and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites “wherein the PEGylated polymerizable lipid is about 0.1-1, 1-5, 5-10, or 10-15 mol%.” To the extent that the claim is reciting that the concentration of the PEGylated polymerizable lipid is in the recited range, it is as to what basis the concentration is calculated. This is because it is unclear as to whether concentration is calculated on the basis of
            
                
                    
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                    
                    
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                        +
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        n
                        o
                        n
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                        +
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        t
                        h
                        e
                        r
                        a
                        p
                        e
                        u
                        t
                        i
                        c
                         
                        a
                        g
                        e
                        n
                        t
                    
                
            
        
or 
            
                
                    
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                    
                    
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                        +
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        n
                        o
                        n
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                    
                
            
        
The examiner presents the following example in support of the examiner’s position that the claimed numerical limitations are indefinite.
The examiner notes a hypothetical method comprising 50 moles of nonpolymerizable lipid, 15 moles of polymerizable lipid, and 35 moles of therapeutic 
            
                
                    
                        15
                         
                        m
                        o
                        l
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                    
                    
                        50
                         
                        m
                        o
                        l
                         
                        n
                        o
                        n
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                        +
                        15
                         
                        m
                        o
                        l
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                        +
                        35
                         
                        m
                        o
                        l
                         
                        t
                        h
                        e
                        r
                        a
                        p
                        e
                        u
                        t
                        i
                        c
                    
                
            
        
This is 15 mol% nonpolymerizable lipid, which would be within the claim scope. In contrast, if the mole percentage were calculated without the therapeutic agent, the mole percentage of polymerizable lipid would be
            
                
                    
                        15
                         
                        m
                        o
                        l
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                    
                    
                        50
                         
                        m
                        o
                        l
                         
                        n
                        o
                        n
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                        +
                        15
                         
                        m
                        o
                        l
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                        i
                        z
                        a
                        b
                        l
                        e
                         
                        l
                        i
                        p
                        i
                        d
                    
                
            
        
This would be 23 mol% polymerizable lipid, which would appear to be outside the claim scope because 23 mol% is too large to be considered “about 15 mol%.”
As such, claim 89 is indefinite because it is unclear how the concentration of PEGylated polymerizable lipid is calculated. This issue is also relevant with regard to claims 95 and 100 because these claims recite additional ingredients such as the lipid micelle and targeting agent that are not recited in claim 89.
The examiner further notes that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, the claim, as written, would appear to indicate that the mole percentage of PEGylated polymerizable lipid would have been with respect to all of the species in the composition. However, the instant specification on page 3 paragraph 0012 and page 4 paragraph 0016 would appear to indicate that the mole percentage refers only to the 
For the purposes of examination under prior art, claims 89, 95, and 100 are understood to recite that the concentration of the polymerizable lipid with respect to the total concentration of liposome lipids is in the claimed range.1 The reason that the claims are being interpreted in this manner is because this is what the examiner believes that applicant intended to convey in page 3 paragraph 0012 and page 4 paragraph 0016 of the instant specification. The examiner suggests that if applicant amends the claim to overcome this rejection, applicant should clearly point out where the amendment is supported in the instant specification in terms of 35 U.S.C. 112(a).


Cited Prior Art – No Rejection
The examiner has cited the following prior art as being close to the claimed invention. No rejection has been written over the prior art cited below. The examiner has provided the following explanation of relevant prior art and has explained why no rejection has been written over the cited prior art.
Choi References: As relevant prior art that has not previously been cited, the examiner cites Choi et al. (Bull. Korean Chem. Soc. 2013, Vol. 34, No. 10, pages 3083-3087). Choi et al. (hereafter referred to as Choi) is drawn to polydiacetylene containing 

    PNG
    media_image1.png
    807
    697
    media_image1.png
    Greyscale

Choi appears to teach mPEG2000-PCDA, as of Choi, page 3083, “Materials and Reagents” section, which indicates a 2000 Dalton molecular weight of the PEG.
2000-PCDA. It does not appear that there would have been motivation for the skilled artisan to have added a non-polymerizable lipid to the liposome of Choi.
The examiner also notes Choi et al. (Journal of Nanoscience and Nanotechnology Vol.8, 2008, pages 5104–5108). This is reference #8 in the above cited reference to Choi et al. (Bull. Korean Chem. Soc. 2013, Vol. 34, No. 10, pages 3083-3087). Choi ’08 teaches a method of making mPEG2000-PCDA. However, like Choi ’13, Choi ’08 fails to teach a hybrid polymerizable liposome comprising both a non-polymerizable lipid and mPEG-PCDA.
Federman Reference: The examiner also cites Federman et al. (Sarcoma, Vol. 2012, Article ID 126906, pages 1-11), which was previously cited in the office action on 12 February 2020. In contrast to Choi, Federman teaches a hybrid polymerizable liposomal nanoparticle, as of Federman, page 2, right column, section 2.2. Federman teaches nontargetable HPLNs (hybrid polymerizable liposomal nanoparticles) prepared from h-PEG1PCDA, hydrogenated soy PC (phosphatidylcholine), cholesterol, and m-PEG2000-DSPE at a molar proportion of 15:47:32:6, and targetable HPLNs prepared from h-PEG1PCDA, hydrogenated soy PC, cholesterol, mal-PEG2000-DSPE, and m-PEG2000-DSPE at a molar proportion of 15:47:32:4.5:1.5. Federman does not teach a longer chain PEG attached to PCDA in the case of hybrid polymerizable liposomal nanoparticles, though does teach mPEG750-PCDA for polymerizable liposomal nanoparticles lacking a non-polymerizable lipid.

Li Reference: As an additional relevant prior art reference, the examiner cites Li et al. (US 2004/0253184 A1), which has previously been cited in the file record. Li et al. (hereafter referred to as Li) is drawn to polymerizable liposomes, as of Li, title and abstract. Li teaches a compound known as “PEG-PDA”, as of Li, paragraph 0061. “PDA” refers to pentacosadiynoic acid, which is understood to be the same meaning as “PCDA” in the instantly claimed composition. Nevertheless, Li teaches that PEG-PDA (i.e. PEG-PCDA) is actually an intermediate used in the preparation of a different compound. See paragraph 0061 and figure 4 of Li, wherein figure 4 of Li is reproduced below.

    PNG
    media_image2.png
    717
    527
    media_image2.png
    Greyscale

There would have been no motivation for the skilled artisan to have prepared a hybrid polymerizable liposome from the PEG-PDA of Li because said PEG-PDA is used as an intermediate to prepare the compound at the bottom of figure 4, and is not itself intended to be used in a liposome. Li also differs from the claimed invention because the PEG in Li appears to comprise 1 or 2 repeat units, as of Li, paragraph 0061. This is significantly shorter than what would be required to make 2000 Dalton PEG. As best understood by the examiner, PEG with a molecular weight of 2000 comprises 2CH2, which is the repeat unit of PEG. As such, Li’s use of very low molecular weight PEG appears to attach to PCDA (i.e. PDA) renders Li as having essentially the same deficiency as Federman; neither reference teaches PEG with a sufficiently high molecular weight to read on the required m-PEG2000-PCDA.
Park Reference: Also as relevant, the examiner cites Park et al. (Langmuir, Vol. 28, 2012, pages 3766-3772), which has previously been cited in the file record. Park et al. (hereafter referred to as Park) is drawn to a polymerized shell microbubbles, as of Park, page 3766, title and abstract. Said microbubbles appear to comprise the following lipids, as of Park, page 3767, Figure 1, reproduced below.

    PNG
    media_image3.png
    656
    1335
    media_image3.png
    Greyscale

The above-reproduced composition appears to comprise both m-PEG2000-PCDA as well as hydrogenated soy phosphatidylcholine, which is a non-polymerizable lipid. Nevertheless, the composition of Park differs from the claimed invention because the composition of Park is not a liposomal nanoparticle. The examiner presents the following rationale in support of this position.
A) Particle Size: The particle size of the microbubble of Park is about 2.2 µm, as of Park, page 3768, right column, section 3.1. As best understood by the examiner, a particle sized at 2.2 µm is a microparticle rather than a nanoparticle.
B) Interior of Particle: As best understood by the examiner, a liposome or liposomal nanoparticle has an aqueous interior. In contrast, the interior of the particles of Park are gas-filled, as of Park, page 3766, abstract, and page 3767, figure 1. There would have been no motivation for the skilled artisan to have modified the microbubble of Park to have had an aqueous interior rather than a gas-filled interior.
C) Bilayer vs. Monolayer: As best understood by the examiner a liposome comprises a lipid bilayer. This is needed to achieve an aqueous interior. This is because the polar, hydrophilic headgroups of the liposome lipid face both externally and internally, allowing for an aqueous phase to be present both externally and internally. In contrast, lipid monolayer structures are found in micelles, which have a hydrophobic interior but an aqueous exterior. 
Looking to the teachings of Park, it appears that the microbubble of Park comprises a lipid monolayer, not a bilayer. This determination is made in view of Park, page 3767, section 2.2, relevant text reproduced below.

The focusing of the flow results in a microjet which periodically pinches off as it exits the orifice, resulting in the formation of gas microbubbles with a monolayer of lipids at the gas−water interface.

As such, as best understood by the examiner, the composition of Park comprises a lipid monolayer.

Wrenn Reference: The examiner notes Wrenn et al. (Theranostics, Vol. 2(12), 2012, pages 1140-1159), which has been previously cited in the file record. Wrenn is cited to provide evidentiary support for the position that a lipid-coated microbubble (such as that of Park) would have been in the form of a lipid monolayer rather than a bilayer, at least prior to the application of ultrasound. See Wrenn, page 1145, Figure 1, reproduced below.

    PNG
    media_image4.png
    767
    962
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    782
    958
    media_image5.png
    Greyscale

The above-reproduced figure appears to show a gas filled, lipid monolayer coated microbubble interacting with what appears to be the lipid bilayer of a cell membrane. As such, the above-reproduced figure further supports the position that a lipid coated microbubble would have comprised a lipid monolayer rather than a lipid bilayer.
As such, the prior art as a whole appears to indicate that lipid coated microbubbles, such as that of Park, are in the form of a lipid monolayer coating a gas bubble. This differs from the instant claims, which requires a liposomal nanoparticle, wherein the skilled artisan would have understood that a liposomal nanoparticle comprises a lipid bilayer, not a lipid monolayer.
US Patent 9,956,176 – No Double Patenting Rejection: Previously in the prosecution history of the instant application, the examiner wrote a non-statutory double patenting rejection in which the examiner rejected the instant claims as unpatentable over the claims of US Patent 9,956,176. This rejection has been withdrawn in view of the claims as they are currently amended. The claims of the ‘176 patent do not recite m-PEG2000-PCDA. The examiner notes that the claims of the ‘176 patent recite a pegylated polymerizable lipid in claim 1 of the ‘176 patent. The claims of the ‘176 patent also recite that the PEG may have a molecular weight of 2000 Daltons, as of at least claim 5 of the ‘176 patent. Nevertheless, the claims of the ‘176 patent do not specifically recite PCDA as being linked to PEG. The claims of the ‘176 patent also do not recite m-PEG (e.g. methoxy terminated PEG). In view of the lack of recitation of m-PEG2000-PCDA in the claims of the ‘176 patent, the examiner has withdrawn the previously applied rejection of the instant claims on the grounds of obviousness-type non-statutory double patenting over the claims of the ‘176 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 11 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date US Patent 10,369,104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 87-88, 90-94, and 96-99 are allowed.
Claims 1, 87-88, 90-94, and 96-99 are not rejected over 35 U.S.C. 112, prior art, or double patenting for the reasons set forth above. As such, these claims are in condition for allowance.

Conclusion
Less than all of the claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This sentence should not be construed as an admission by the examiner that if applicant were to amend the claims using the language set forth by the examiner that the such an amendment would necessarily be found to be adequately supported by 35 U.S.C. 112(a) and not subject to a new matter rejection.